J-A22012-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.G.,                                           IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

I.G., W.G.M., AND YORK COUNTY
CHILDREN AND YOUTH SERVICES,

                            Appellee                No. 2177 MDA 2014


               Appeal from the Order Entered November 26, 2014
                 In the Court of Common Pleas of York County
                  Civil Division at No(s): 2012-FC-001208-03


BEFORE: BOWES, JENKINS, AND PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                          FILED OCTOBER 02, 2015

        R.G. (“Grandmother”) appeals from the order awarding York County

Office of Children, Youth, and Families (“CYF”) sole legal custody and

primary physical custody of her granddaughter, Y.M.-V, in this custody

action. We affirm.1

____________________________________________


1
  Excluding tables and appendices, Grandmother’s brief is sixty-two pages
long. Pursuant to Pa.R.A.P. 2135, a principal brief is limited to 14,000
words, and when the the brief exceeds thirty pages, the appellant must
certify with the appellate court that the brief complies with the word
limitation. Herein, Grandmother failed to file the certification or request
permission to exceed the word limit.        However, since Grandmother’s
violation of Pa.R.A.P. 2135 was not so defective so as to preclude effective
appellate review, we decline to dismiss the brief or quash the appeal. See
In re Estate of Glover, 669 A.2d 1011, 1017 (n.1) (Pa.Super. 1996)
(Footnote Continued Next Page)
*
    Retired Senior Judge assigned to the Superior Court.
J-A22012-15



      Y.M.-V. was born out of wedlock during September 2006. During the

spring of 2012, Y.M.-V. witnessed her birth father stab her pregnant mother

to death in a motel lobby.2          In a related dependency action, on May 31,

2012, the juvenile court adjudicated Y.M.-V. dependent and awarded legal

custody to CYF. CYF placed Y.M.-V. with her maternal aunt, I.G. (“Aunt”).

Although CYF had initially identified Grandmother as a potential kinship

resource for Y.M.-V., it ultimately elected to place the child with Aunt, a pre-

adoptive resource, where she remains. While Grandmother stipulated that

Y.M.-V. was a dependent child, she disagreed with the disposition order

placing Y.M.-V. with Aunt.         She appealed the juvenile court’s adjudication

and disposition, and we affirmed. See In The Interest of Y.M.-V., 68 A.3d
371 (Pa.Super. 2013) (unpublished memorandum).

      Meanwhile, on June 29, 2012, Grandmother filed this custody action

against Aunt, Father, and CYF seeking legal and sole physical custody of her



                       _______________________
(Footnote Continued)

(“While we agree that the brief, which contains 69 pages, does violate the
page limitation of Pa.R.A.P. 2135, . . . [s]ince the brief is not so defective as
to preclude effective appellate review, we will not quash the instant
appeal.”).
2
  The trial court indicates that the murders occurred during May of 2012;
however, the relevant criminal docket identifies the date of the offenses as
March 29, 2012. As of the date of this memorandum, birth father is
awaiting trial on two counts of first-degree murder.




                                            -2-
J-A22012-15



granddaughter.3 Noting the ongoing dependency proceedings, the trial court

dismissed the custody petition as inappropriate and ostensibly premature

under its interpretation of the prevailing case law.          This Court disagreed.

Reasoning that the then-newly enacted Child Custody Act, 23 Pa.C.S. §§

5321-5340, specifically conferred standing upon a grandparent to seek

custody of a child that had been adjudicated dependent, we reversed the

order dismissing Grandmother’s custody complaint and remanded the matter

for further custody proceedings. See R.G. v. I.G., 87 A.3d 376 (Pa.Super

2013) (unpublished memorandum at 6-7) (“The new Custody Act . . .

confers standing upon grandparents in cases where ‘the child has been

determined to be a dependent child under 42 Pa.C.S. Ch. 63 (relating to

juvenile matters), where the precedent requirements of Section 5324(3)(i)

and (ii) are also met.”’). The Supreme Court denied allocatur on November

26, 2013. R.G. v. I.G., 81 A.3d 78 (Pa. 2013).

        On remand, the trial court entered an interim custody order that, inter

alia,   authorized     pertinent    evaluations,   studies,   and   investigations.4

Consistent with this order, Grandmother requested that Aunt participate in a
____________________________________________


3
  Birth father’s parental rights were terminated on September 18, 2014. He
is no longer a party to the custody proceedings.
4
  Peter Vaughn, Esquire, is the guardian ad litem in the dependency
proceedings.    On January 21, 2014, the trial court entered an order
extending that appointment to the custody case.




                                           -3-
J-A22012-15



custody evaluation conducted by Kasey Shienvold, Ph.D.5 Between January

and April 2014, Aunt completed two interviews with Dr. Shienvold, and

completed     a    Minnesota     Multiphasic     Personality   Inventory   (“MMPI”);6

however, she rebuffed subsequent requests to participate in additional hour-

long interviews and an interactional evaluation with Y.M.-V. Dr. Shienvold

also wanted to interview Aunt’s husband and to have the husband complete

an MMPI, but the husband refused.

       On July 11, 2014, Grandmother filed a petition for contempt and

special relief seeking, in pertinent part, Aunt’s participation in the custody

evaluation.       The trial court did not immediately address the petition.

Instead, it considered the petition within the context of the two-day custody

trial, which commenced on November 20, 2014. Grandmother testified on

her own behalf and presented evidence from her son, N.G, his former

paramour, J.L., who translated Grandmother’s early communications with

CYF, and Dr. Shienvold, who testified as a fact witness regarding the petition

for contempt. CYF presented testimony from Y.M.-V.’s outpatient therapist,

the caseworker who supervises Grandmother’s visitation, Aunt, and a
____________________________________________


5
 Although the trial court order entered on March 20, 2014, misidentified the
custody evaluator as Arnold Shienvold, the certified record confirms that
Grandmother retained Dr. Kasey Shienvold to perform the custody
evaluation.
6
 The MMPI is a psychological assessment that custody evaluators commonly
employ as one component of a custody evaluation.



                                           -4-
J-A22012-15



different   maternal   aunt   who   helps   provide   child   care   for   Y.M.-V.

Additionally, the trial court interviewed Y.M.-V. in camera. After the close of

testimony, the guardian ad litem recommended that the trial court grant

Grandmother one six-hour period of unsupervised physical custody per

month.

      On November 26, 2015, the trial court issued an opinion and order

that addressed each of the enumerated best-interest custody factors in 23

Pa.C.S. § 5328(a), which we reproduce infra, and awarded CYF legal and

primary physical custody. Despite the guardian ad litem’s recommendation

to increase the extent of grandmother’s unsupervised contact with Y.M.-V.,

the trial court granted Grandmother one hour of supervised custody per

month. This timely appeal followed.

      Grandmother complied with Pa.R.A.P. 1925(a)(2)(i) and (b) by filing a

concise statement of errors complained of on appeal contemporaneous with

her notice of appeal.    Thereafter, the trial court issued a Rule 1925(a)

opinion that addressed Grandmother’s additional allegations of error that it

had not confronted in the opinion and order entered on November 26, 2015.

The matter is ready for our review.

      Grandmother raises the following five issues:

      A. Whether the custody court committed prejudicial errors
      and/or abused its discretion by failing to address at all the
      contempt issues related to Aunt’s failure to participate in the
      custody evaluation, including but not limited to an award of fees,
      costs and expenses under 23 Pa.C.S. §5339, and by failing to

                                      -5-
J-A22012-15



       enforce Aunt’s participation in a custody evaluation as the court
       has an obligation to develop independently a complete record in
       a custody case.

       B. Whether the custody court committed prejudicial errors
       and/or abused its discretion by failing to order any kind of family
       counseling as permitted under 23 Pa.C.S. § 5333 in order to
       support the best interest of [Y.M.-V.] in creating a situation
       where she could have contact with all extended family in a less
       conflicting setting?

       C. Whether the custody court committed prejudicial error and/or
       abused its discretion by limiting the maternal grandmother’s
       contact with [Y.M.-V.] to only one supervised visit per month
       without a reasonable basis in that such limited contact does not
       permit the development of a bond or permit contact with other
       extended family during the visit?

       D. Whether the custody court committed prejudicial error and/or
       abused its discretion by failing to award primary physical custody
       to maternal grandmother, who was the only person who had
       standing to maintain a custody action under the Custody Act?

       E. Whether the custody court violated Appellant’s rights under
       the Custody Act and committed prejudicial error and/or abuse[d]
       [its] discretion in its disparate treatment of exhibits, witnesses
       and appointment of counsel between Aunt and maternal
       grandmother?

Appellant’s brief at 5-6.7

____________________________________________


7
  We are dismayed that neither CYF, the party that actually possess legal
and physical custody of Y.M.-V., nor Attorney Vaughn, whose appointment
requires him to represent the child’s interests throughout the custody
proceedings, filed briefs in this matter. We are particularly troubled by
Attorney Vaughn’s apathy in light of the fact that the trial court declined his
express recommendation that Grandmother receive a six-hour block of
unsupervised physical custody. N.T., 11/20-21/14, at 251-252. Although
the guardian ad litem’s recommendation is advisory, this Court doubtlessly
would have benefited from a brief outlining his perspective. C.W. v. K.A.W.,
(Footnote Continued Next Page)


                                           -6-
J-A22012-15



      Our standard of review in custody matters is as follows:

      We review a trial court's determination in a custody case for an
      abuse of discretion, and our scope of review is broad. M.P. v.
      M.P., 54 A.3d 950, 953 (Pa.Super. 2012). Because we cannot
      make independent factual determinations, we must accept the
      findings of the trial court that are supported by the evidence. Id.
      We defer to the trial judge regarding credibility and the weight of
      the evidence. Id. The trial judge's deductions or inferences from
      its factual findings, however, do not bind this Court. Id. We may
      reject the trial court's conclusions only if they involve an error of
      law or are unreasonable in light of its factual findings. Id.

S.W.D. v. S.A.R., 96 A.3d 396 (Pa.Super. 2014). Additionally, mindful that

the polestar of any custody determination is the best interest of the child,

we will not disturb a custody order so long as it is free from error and the

certified record reveals that the trial court’s consideration of the child’s best

interest standard was “careful and thorough.”         A.V. v. S.T., 87 A.3d 818,

820 (Pa.Super. 2014) (citations omitted). Ultimately, “[t]he test is whether

the evidence of record supports the trial court’s conclusions.” Id. (citations

omitted).

      The contentions that Grandmother levels in issues A, B, and E all

concern matters that implicate the trial court’s review of the § 5328(a) best-

interest factors tangentially.        First, Grandmother complains that the trial

                       _______________________
(Footnote Continued)

774 A.2d 745 (Pa.Super. 2001) (guardian’s custody recommendations are
advisory). Indeed, even if the guardian ad litem was unable to fashion a
legal argument in support of his recommendation, it would have benefited
our review if he had filed something with this Court to explain his reasons for
proposing the extended period of unsupervised custody.



                                            -7-
J-A22012-15



court erred in failing to find Aunt in contempt for neglecting to cooperate

with Dr. Shienvold’s custody evaluation. Second, Grandmother assails the

trial court’s decision to forego family counseling between Grandmother and

Aunt. Finally, she complains of the trial court’s disparate treatment of her

generally. We address these issues at the outset.

      As it relates to the contempt petition, Grandmother asserts that Aunt’s

failure to participate fully in the custody evaluation essentially derailed Dr.

Shienvold’s efforts insofar as he concluded that he could not prepare a

complete evaluation prior to the then-scheduled hearing date without Aunt’s

further cooperation.   In rejecting Grandmother’s assertion and request for

$1,300 in costs and fees, the trial court observed, inter alia, that even

though Aunt’s noncompliance contributed to Dr. Shienvold’s delay, once the

court postponed the custody trial from late-August to mid-November, Dr.

Shienvold had sufficient time to perform the required interviews and to

prepare a custody evaluation report. However, since Grandmother failed to

inform Dr. Shienvold of the continuance, he abandoned his efforts, and

formally terminated his service as the custody evaluator on July 8, 2014.

The certified record supports the trial court’s finding.

      In response to Aunt’s cross-examination as to why he did not follow up

on her request to provide alternative dates to complete the evaluation

interviews after July 2014, Dr. Shienvold testified, “I was unaware that the

deadline for the report had been extended. So I was under the impression

                                      -8-
J-A22012-15



that—that I wasn’t able to meet the deadlines of the court still. I did not

know [the case] was pushed back until the end of November.” N.T., 11/20-

21/14, at 178.     Thereafter, responding to the trial court’s inquiry, Dr.

Shienvold continued, “That would have given me another two months. . . .

[T]hat would have been certainly enough time—another two months before

the report was due[,] would have been enough time to complete the

evaluation.” Id. at 179. In light of the foregoing, we do not disturb the trial

determination    that   the   sanctions   Grandmother   requested   were   not

warranted.

      To the extent that Grandmother contends that the factual record was

insufficient due to the lack of a custody evaluation, we also reject this

assertion.   Neither the Child Custody Act nor our case law requires a trial

court to order a custody evaluation.       Like parental assessments and co-

parenting counseling, a custody evaluation is but one instrument at the trial

court’s disposal to help determine a child’s best interest.    While the trial

court initially believed that the custody evaluation was warranted in this

case, after hearing the various fact witnesses testify at the custody trial, it

was able to weigh the statutory best interest factors without the assistance

of a custody evaluation. It is clear that Grandmother is dissatisfied with the

trial court’s custody decision; however, she failed to identify any specific

benefit that would inure to her from a custody evaluation. She merely raises

the generalized complaint, “An evaluation would have undoubtedly avoided

                                      -9-
J-A22012-15



the many mistakes made by the Court as evidenced in the record and as

argued on appeal.” Appellant’s brief at 35. Unfortunately for Grandmother,

since she does not actually identify any reversible errors or acts that are

tantamount to an abuse of discretion, her generalized complaint is

unpersuasive. Stated simply, while a custody evaluation undoubtedly would

have    provided   additional   insight   on   the   child’s   psychological   and

developmental needs, the trial court’s consideration of the statutory best-

interest factors in light of the evidence presented at trial was sufficient in

this case. No relief is due.

       Next, Grandmother objects to the trial court’s decision to forego family

counseling.   Pursuant to 23 Pa.C.S. § 5333, “The court may, as part of a

custody order, require the parties to attend counseling sessions.” Instantly,

the trial court ordered individual counseling for Y.M.-V. but declined to

impose family counseling for Grandmother, Aunt, and the extended family.

In its Rule 1925(a) opinion, the trial court explained that it did not believe

that family counseling was necessary to Y.M.-V.’s best interest in light of the

individualized counseling that she received.

       Grandmother argues that the trial court’s invocation of Y.M.-V.’s

individual counseling misses the mark. She contends that, unlike the child’s

counseling, family counseling would have helped the remaining family

members quell the animosity between the respective factions that support

Grandmother and Aunt. She asserts that the trial court’s decision to forego

                                     - 10 -
J-A22012-15



family counseling was tantamount to an abuse of discretion because it would

have reduced the level of conflict among the family members, allowed

Grandmother and Aunt to reconcile their differences, and permitted the

family as a whole to pursue Y.M.-V.’s best interest.

          We agree with Grandmother in the broad sense that family counseling

is designed to confront different issues than the individualized counseling

Y.M.-V. currently receives.       We also recognize that, if effective, family

counseling      undoubtedly    would   inure    to    the   child’s   best   interest.

Nevertheless, we disagree with Grandmother’s ultimate contention that the

trial court abused its discretion in failing to exercise its statutory authority to

order family counseling under § 5333(a).             Stated plainly, Grandmother’s

allegations of error presupposes that she, Aunt, and the remaining family

members would benefit from counseling.               However, the certified record

belies this conclusion.        To the contrary, the record evinces a toxic

relationship between Grandmother and Aunt and a family dynamic that is

tragically resistant to counseling.

          Indeed, during the custody trial, it was revealed that Grandmother and

Aunt previously engaged in family counseling and that those efforts were

futile.    Grandmother testified that, following the birth mother’s death, she

and Aunt initiated counseling in order to improve their relationship.           N.T.,

11/20-21/14, at 24. However, counseling failed. Grandmother, explained,

“everything stood the same.” Id. In addition to that unsuccessful attempt,

                                       - 11 -
J-A22012-15



Grandmother and Aunt participated in at least one other meeting that was

designed to improve their communication with each other. Id. It also failed

to close the familial rift. Id. at 24-15.

       J.L., Grandmother’s translator, participated in that meeting and

provided the custody court with the following description.

       There was a family meeting to try and bring everybody together
       for the sake of [Y.M.-V.] for visitation, custody to bring the
       family together. So it was a family gathering that was initiated.
       Children and Youth were there. Peter Vaughn was there. All of
       the parties were there.

             It seemed to be going well. There [were] hugs between
       [Grandmother] and [Aunt], myself and [Aunt], [Mother’s son
       N.G.] and [Aunt]. And then when the parties such as the
       attorneys and Child and Youth left the room for us to discuss
       things, the parties went their separate ways. They had a plan of
       action. And we were left to present some type of plan of action.

             The parties did not come together for a plan of action for
       [Y.M.-V] [and] the family to be together. And that's what the
       family meeting was [intended to accomplish].

Id. at 137-38. Thus, the prior attempts to engage in counseling for Y.M.-V’s

benefit have been fruitless.

       Additionally, Y.M.-V.’s counselor, Christina Schadewald, testified that

Aunt   and   Grandmother       engaged      in   family   counseling   in   Lancaster,

Pennsylvania with Mario Dinenna, a Spanish-speaking counselor who was

formally in Ms. Schadewald’s office at the Community Services Group. Id.

at 88-89.     Although Ms. Schadewald did not participate in the family




                                      - 12 -
J-A22012-15



counseling session, Grandmother’s son, N.G., testified that the session

quickly devolved into a shouting match. He depicted the episode as follows:

      So [Grandmother] went ahead. She went in. And the doctor
      asked me if I could leave. So I said, yes. And once I left when
      [Aunt] was there, [Aunt] started screaming and yelling, going
      crazy, and everyone could hear her.

      And the report that they made said that [Grandmother] was the
      one yelling. [Grandmother] is not like that.

Id at 124-25. J.L., described the incident in greater detail:

           [Grandmother and Aunt] entered into the room with the
      counselor. I believe his name was Mario. I believe Tina
      Schadewald's office is the same location. [Aunt] did not want me
      present in the room. Myself and [N.G.] were requested to leave
      per Mario because [Aunt] did not want us there. She wanted the
      meeting.

            It was just going to be her and [Grandmother]. So . . .
      [N.G.], and myself were put out. We were in a room very close.
      We could overhear everything that was going on. They were in
      there for about an hour. The counselor was interrupting many a
      time.

            I heard [Aunt’s] voice very loud attacking [Grandmother].
      The conversation did not go very well. At points I was ready to
      go in there and pull [Grandmother] out of the meeting because it
      wasn’t going well at all.

                  ....

            [Aunt] was angry with [Grandmother] because . . .
      remarks were made. I know that is something that was said,
      saying that she is not her mother, she is not her daughter; that
      the counselor wanted [Grandmother] to apologize for certain
      things that were said. [Grandmother] said that she would
      apologize. [Aunt] stated she wasn't going to take any apologies.
      It was just -- there was no conversation really regarding
      [Y.M.-V.]. It was a conversation of [Aunt] just verbally
      attacking [Grandmother].

                                    - 13 -
J-A22012-15




Id. at 136-37 (emphasis added). Regardless of which party was at fault for

derailing the attempted counseling sessions or who instigated the resulting

arguments, the record demonstrates that Aunt and Grandmother, in fact,

attempted a second time to initiate family counseling for Y.M.-V’s benefit

and their enmity consumed those discussions.       Contrary to Grandmother’s

contentions on appeal, the foregoing testimony does not establish that the

trial court abused its discretion in declining to resubmit Aunt and

Grandmother to family counseling under the facts and circumstances of this

case.

        The third issue that we address concerns the trial court’s alleged bias

in favor of Aunt. Grandmother asserts that “the custody court violated her

rights under the Custody Act in several ways, essentially demonstrating bias

against her as well as some animus, not only at trial, but in the preceding

proceedings [during] the past [three] years.” Appellant’s brief at 57. This

claim has three components: (1) the trial court permitted CYF to incorporate

the dependency record over her objection; (2) the trial court treated the

parties’ respective witnesses’ opinion testimony differently; and (3) the trial

court appointed counsel to represent Aunt throughout the dependency and




                                     - 14 -
J-A22012-15



custody proceedings but neglected to appoint counsel for Grandmother.

These arguments are meritless.8

       In addressing these complaints the trial court observed that, while it

took judicial notice of the entries on the juvenile docket, it did not take

judicial notice of any facts in the dependency proceedings. It also stressed

that it permitted Grandmother to review the list of docket entries and record

of the juvenile court proceedings. As it relates to the remaining claims, the

court highlighted that both Ms. Schadewald and Dr. Shienvold were

presented as fact witnesses and neither witness was permitted to proffer an

expert opinion.       Finally, the trial court pointed out that Grandmother

retained private counsel prior to initiating the custody litigation, maintained

legal representation, and never requested court-appointed counsel.

       The certified record supports the trial court’s findings on all three

counts.    First, as it relates to the incorporation of the dependency record,

the certified record demonstrates that while CYF initially requested to

incorporate the dependency proceedings in its entirety, it revised that

request and limited it to “pleadings filed of record” in the dependency court.

N.T., 11/20-21/14, at 11.          The trial court interpreted that entreaty as a

____________________________________________


8
   We note that Grandmother does not assert that the alleged errors
constitute reversible error in themselves; rather, she argues that the
purported missteps evidence the court’s partiality. Accordingly, our review
focuses primarily upon Grandmother’s claims of alleged bias.



                                          - 15 -
J-A22012-15



request “to incorporate the docket,” and concluded,                “I’m going to

incorporate the actions and proceedings in the docket in the dependency

matter in this matter.” Id. at 12, 13. The trial court granted Grandmother’s

request to examine that record, and entered an order to facilitate her review

of the sealed juvenile court record. Id. at 162-163.

       As noted, supra, the trial court stated that it took judicial notice of the

docket entries but did not consider any facts in the juvenile court record.

Rule 1925(a) Opinion at ¶ 5.          Our review of the trial court’s best-interest

analysis confirms that the trial court did not rely upon any testimony that

was not adduced during the two-day custody proceeding, and Grandmother’s

protestations do not allege any specific instances that would refute the trial

court’s assertion that it did not consider any extra-judicial facts. Thus, this

aspect of her bias claim is unpersuasive.9



____________________________________________


9
   As the trial court did not rely upon any facts gleaned from the juvenile
court record, we find no basis for relief. However, this disposition should not
be interpreted as an imprimatur on the practice of incorporating by reference
the entirety of a juvenile court record into a custody case. Indeed, that
action is particularly problematic where, as here, one of the custody litigants
was not a party to the dependency proceedings and had limited legal rights,
if any, before the juvenile court. Absent a stipulation, the preferred practice
would be for the petitioning party to present the relevant portions of the
dependency record, redacted, if necessary, to the trial court as an exhibit for
admission into evidence. This practice would alleviate the precise issue that
confronted Grandmother in the case at bar, i.e., her inability to confirm the
contents of a sealed record that she had no legal authority to access.



                                          - 16 -
J-A22012-15



      Next, we address the trial court’s alleged disparate treatment of the

parties’ respective fact witnesses. The crux of this contention is that, while

the trial court permitted a CYF fact witness to proffer her lay opinion of Y.M.-

V.’s progress in therapy and the child’s preparation for adoption, it precluded

Grandmother from adducing Dr. Shienvold’s lay opinion about Y.M.-V’s

relationship with Grandmother.      We find that the certified record belies

Grandmother’s assertion of partiality.

      Pa.R.E. 701, regarding opinion testimony by lay witnesses, provides:

      If a witness is not testifying as an expert, testimony in the form
      of an opinion is limited to one that is:

      (a) rationally based on the witness's perception;

      (b) helpful to clearly understanding the witness's testimony or to
      determining a fact in issue; and

      (c) not based on scientific, technical, or other specialized
      knowledge within the scope of Rule 702.

Pa.R.E. 701.

      The following facts are relevant.       On the second day of testimony,

Grandmother proffered Dr. Shienvold to testify in relation to the pending

contempt petition against Aunt.     That is, Dr. Shienvold was presented to

explain how Aunt’s lack of cooperation impeded his ability to complete the

custody evaluation or produce an expert report.       Id. at 176.   During the

ensuing direct examination, Dr. Shienvold testified about Aunt’s level of

cooperation.    However, the trial court sustained CYF’s objections to



                                     - 17 -
J-A22012-15



Grandmother’s attempts to inquire about the substance of Dr. Shienvold’s

incomplete evaluation or his opinion regarding the bond that he observed

between Y.M.-V. and Grandmother.       Id. at 166-167.    The court permitted

Dr. Shienvold to relay the facts of his discussion with Aunt regarding the

level of conflict in the family, generally.   Likewise, Dr. Shienvold outlined

Grandmother’s perspective of the family dynamic and summarized his

interview with Y.M.-V.

      In contrast to the limited purpose of Dr. Shienvold’s lay testimony,

CYF presented Y.M.-V.’s therapist, Christina Schadewald, to discuss the

child’s treatment for post-traumatic stress disorder and to describe the

therapist’s interactions with Y.M.-V. as the agency’s focus turned toward

Aunt’s potential adoption.     During direct examination, Ms. Schadewald

explained that the focus of therapy veered away from dealing with the grief

associated with tragedy and toward the possibility of her adoption.       The

therapist discussed the meaning of adoption with Y.M.-V. and how it would

apply to her.    Ms. Schadewald further elucidated, “[Y.M.-V.] ha[d] some

misperceptions about what [adoption] meant. So I was working with her to

have a better understanding of what [it] [entailed]. Id. at 73. In discussing

this dynamic and how the child would be affected by the potential adoption,

CYF inquired if Y.M.-V. appeared to have bonded with Aunt and her

household.      The trial court overruled Grandmother’s objection to the

question as calling for opinion testimony.       Later, after Ms. Schadewald

                                    - 18 -
J-A22012-15



explained how Y.M.-V. omitted Grandmother from a hand-drawn depiction of

her “family,” CYF inquired whether Y.M.-V. understood that any potential

adoption would necessarily involve Aunt, and asked whether the child felt

“secure and safe with that concept?” Grandmother objected to the question

as calling for an opinion, and, again, the trial court overruled the objection.

      The difference between the trial court’s treatment of the two

witnesses’ lay opinion testimony was based on the fact that the witnesses

were presented for different purposes.        Neither Dr. Shienvold nor Ms.

Schadewald was qualified by the trial court as experts to testify in the form

of opinion.   Accordingly, neither witness submitted an expert report or

purported to testify as an expert in the custody case. Those are the only

similarities between the two witnesses’ roles in this matter. Dr. Shienvold

had no contact with the family outside of his role as Grandmother’s hand-

picked custody evaluator.    The evaluation was never completed, however,

and the purpose of his testimony was limited to Aunt’s lack of full

cooperation with the custody evaluation process and his interactions with

Y.M.-V. during the partial evaluation.

      In contrast, Ms. Schadewald was presented to discuss Y.M.-V’s

therapy, which, at that juncture, included preparing for a potential adoption.

Thus, while Grandmother sought to adduce Dr. Shienvold’s lay opinion

regarding the substance of the incomplete custody evaluation as an end-run

around the requirements of a qualified expert, the context of Ms.

                                     - 19 -
J-A22012-15



Schadewald’s opinion testimony aligned squarely with Rule 701.                          Stated

plainly, that testimony was based on Ms. Schadewald’s perception of her

therapeutic interactions with Y.M.-V., it was helpful to discern Y.M.-V.’s

understanding of, and readiness for, the anticipated adoption, and it was not

based on scientific, technical, or other specialized knowledge beyond the fact

that Y.M.-V. omitted Grandmother from a drawing depicting her “family.”

No relief is due.

      The final allegation of bias stems from the fact that the trial court

appointed        counsel     to    represent     Aunt    in   her   capacity    as    “Maternal

Aunt/Kinship Parent.”             Trial Count Order, 5/9/14, at 1.           Preliminarily, we

highlight that there is no right to counsel in child custody litigation. Karch

v. Karch, 879 A.2d 1272, 1274 (Pa.Super. 2005) (“There is no right to

counsel     in    divorce,    custody,     or     support     proceedings.”).        Thus,   the

appointment of counsel in this case was an exercise of the trial court’s

discretion.

      While it is not clear from the record, the trial court apparently

appointed counsel for Aunt in the custody case because, as a pre-adoptive

resource,        Aunt   had       been   granted     representation     in     the   underlying

dependency proceedings that this custody action sought to collaterally

challenge.       As a named respondent to Grandmother’s custody complaint,

Aunt is a peripheral participant in the custody litigation with no legally

cognizable right to custody beyond the custodial interest that she derives

                                                - 20 -
J-A22012-15



from   CYF.     However,   as   Y.M.-V.’s     pre-adoptive   parent,   Aunt’s   full

participation in the custody litigation is undoubtedly essential to the trial

court’s determination of the child’s best interest. This reality is highlighted

by the fact that the trial court’s consideration of the best interest factors

focused primarily upon Y.M.-V’s relationship with Aunt.        Consequently, the

trial court’s decision to appoint counsel on Aunt’s behalf as “Kinship Parent”

was an exercise of discretion rather than an example of partiality.

       Furthermore, the certified record confirms that Grandmother has

maintained legal representation since she initiated the custody action, and

she never requested that the trial court appoint counsel to represent her in

this lawsuit.   We reject as unfounded Grandmother’s flippant supposition

that the trial court would have denied her request for counsel had she

asked. Grandmother’s assertions of bias and partiality are baseless.

       Having disposed of Grandmother’s ancillary complaints regarding

Aunt’s contempt, the trial court’s judicial notice of the juvenile court docket,

and her allegedly disparate treatment, we next address the merits of the

trial court’s custody determination. When awarding any form of custody, the

Child Custody Law provides an enumerated list of factors a trial court must

consider in determining the best interests of a child:

       § 5328. Factors to consider when awarding custody.

       (a) Factors. – In ordering any form of custody, the court shall
       determine the best interest of the child by considering all



                                     - 21 -
J-A22012-15



     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

        (1) Which party is more likely to encourage and permit
        frequent and continuing contact between the child and
        another party.

        (2) The present and past abuse committed by a party or
        member of the party’s household, whether there is a
        continued risk of harm to the child or an abused party
        and which party can better provide adequate physical
        safeguards and supervision of the child.

        (2.1) The information set forth in section 5329.1(a)(1)
        and (2) (relating to consideration of child abuse and
        involvement with protective services).

        (3) The parental duties performed by each party on
        behalf of the child.

        (4) The need for stability and continuity in the child’s
        education, family life and community life.

        (5) The availability of extended family.

        (6) The child’s sibling relationships.

        (7) The well-reasoned preference of the child, based on
        the child's maturity and judgment.

        (8) The attempts of a parent to turn the child against the
        other parent, except in cases of domestic violence where
        reasonable safety measures are necessary to protect the
        child from harm.

        (9) Which party is more likely to maintain a loving,
        stable, consistent and nurturing relationship with the child
        adequate for the child's emotional needs.

        (10) Which party is more likely to attend to the daily
        physical, emotional, developmental, educational and
        special needs of the child.



                                    - 22 -
J-A22012-15



         (11) The proximity of the residences of the parties.

         (12) Each party’s availability to care for the child or
         ability to make appropriate child-care arrangements.

         (13) The level of conflict between the parties and the
         willingness and ability of the parties to cooperate with
         one another. A party’s effort to protect a child from abuse
         by another party is not evidence of unwillingness or
         inability to cooperate with that party.

         (14) The history of drug or alcohol abuse of a party or
         member of a party’s household.

         (15) The mental and physical condition of a party or
         member of a party’s household.

         (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

     In addition, in cases involving the award of partial physical custody to

grandparents and great-grandparents, § 5328(c) states:

     (1) In ordering partial physical custody or supervised physical
     custody to a party who has standing under section 5325(1) or
     (2)(relating to standing for partial physical custody and
     supervised physical custody), the court shall consider the
     following:

         (i) the amount of personal contact between the child and
         the party prior to the filing of the action;

         (ii) whether the award interferes with any parent-child
         relationship; and

         (iii) whether the award is in the best interest of the child.

     (2) In ordering partial physical custody or supervised physical
     custody to a parent's parent or grandparent who has standing
     under section 5325(3), the court shall consider whether the
     award:

                                    - 23 -
J-A22012-15




         (i) interferes with any parent-child relationship; and

         (ii) is in the best interest of the child.

23 Pa.C.S. § 5328(c).

      Herein, Grandmother had standing to seek partial physical custody

under § 5325(1) due to the fact that birth mother was deceased. However,

the trial court did not specifically delineate the applicable factors in §

5328(c) (i) and (iii), i.e., the level of contact between Y.M.-V. and

Grandmother prior to the custody litigation and whether the award of one

hour supervised physical custody was in the child’s best interest. Consistent

with the custody statute, however, the trial court’s opinion and order did, in

fact, address the substance of the pertinent considerations in fashioning the

custody arrangement. As Grandmother does not challenge the trial court’s

failure to address separately subsection (c) and because the certified record

supports the trial court’s best-interest determination under § 5328(a), we

overlook the procedural misstep as harmless error.

      Next, we turn to the merits of Grandmother’s substantive argument,

which she asserted in paragraphs “C” and “D” of her statement of questions

presented. This Court has stated that, “[a]ll of the factors listed in section

5328(a) are required to be considered by the trial court when entering a

custody order.”    J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa.Super. 2011)

(emphasis in original).    Instantly, the trial court determined that factors



                                      - 24 -
J-A22012-15



seven, eleven, twelve, fourteen, and fifteen were either neutral or

inapplicable to the facts of this case. All of the remaining factors militated in

favor of CYF, based either on the benefit of Aunt’s interactions and

relationship with Y.M.-V., the agency’s involvement, or maintaining the

status quo.

       Grandmother does not challenge the court’s considerations of any

specific factors.10      Instead, she invokes her “favored position” as a

grandparent and argues that the trial court erred in failing to relax her

burden of proof and weigh its considerations of the best-interest factors

thorough the prism of her elevated claim to physical and legal custody of her

grandchild.    She entreats that we reverse the trial court and remand with

instructions to either increase her one-hour period of partial physical custody

to a six-hour-block of unsupervised physical custody consistent with the

guardian ad litem’s recommendation or hold a new trial for a “fresh look”



____________________________________________


10
   An aspect of Grandmother’s argument assails the trial court’s decision to
discount then-eight-year-old Y.M.-V.’s stated desire to visit Grandmother
more often. Based upon the child’s interactions with the trial court during
the in camera interview, the trial court did not give the child’s preference
any weight. Our review of the certified record supports the trial court’s
decision. See N.T., 11/20-21/14, at 231-248; Johns v. Cioci, 865 A.2d
931, 943 (Pa.Super. 2004) (“We are mindful that the child's preference is
not controlling and that the trial judge is in the best position to determine
the weight to be given to the child's preference [based upon maturity,
intelligence and ability to form well-reasoned opinion]”).



                                          - 25 -
J-A22012-15



before a different trial court. Grandmother’s brief at 57. For the following

reasons, we decline Grandmother’s requests.

      As noted, Grandmother’s argument is predicated upon the assertion

that, as a grandparent, she is entitled to a favored position over other third-

party custody litigants. In support of this position, Grandmother relies upon

(1) provisions in the current Child Custody Law that extend standing to

grandparents under §§ 5324(3) and 5325; (2) repealed sections involving

standing in the    former   custody law; and (3) case         law   addressing

grandparent standing vis-à-vis other third parties under the repealed law.

Tellingly, Grandmother fails to cite to a single case in support of her legal

proposition that flows from the current Child Custody Law that became

effective on January 24, 2011.

      Grandmother’s argument overstates the significance of her status as a

grandparent. The preferential positon that Grandmother attempts to invoke

relates to standing rather than a substantive lean that affects the trial

court’s custody termination. The relevant precept arises from Martinez v.

Baxter, 725 A.2d 775, 779 (Pa.Super. 1999), aff’d sub nom. R.M. v.

Baxter ex rel. T.M., 777 A.2d 446 (Pa. 2001), wherein we quoted a

passage from Pennsylvania Family Law Practice and Procedure (4th ed.)

regarding the unique position of grandparents in custody cases in relation to

to other third-parties who lacked standing to petition for custody unless they

stood in loco parentis. However, it is obvious from both the context of our

                                    - 26 -
J-A22012-15



discussion in that case and the authority that the esteemed treatise cited in

support of the proposition stated therein, that the preference relates only to

standing to initiate custody litigation.

      Martinez involved our review of a trial court order sustaining

preliminary objections to a grandmother’s custody complaint.      In vacating

the trial court order, we reiterated, “Grandparents occupy a favored position

among other third parties in custody disputes, and have standing to petition

for physical and legal custody from a natural parent, provided that [they

satisfy the remaining statutory requirements].” Id. at 778 (quoting Wilder,

Pa. Family Law Prac. and Proc. (4 th ed.), § 28–4 at 340.). Examination of

the treatise from which the Court borrowed the quote reveals that the

principle is tied to the former custody law’s grant of standing to

grandparents in custody actions in certain situations.       Specifically, the

accompanying footnote reveals, “The statute was amended in 1996 to afford

standing to grandparents, thereby legislatively overruling those cases

holding that grandparents were to be treated as any other third parties in

custody legislation.” Wilder, Pa. Family Law Prac. and Proc. (4 th ed.), § 28–

4, n.10 at 343.    Nothing in Martinez, or the treatise that we relied upon

therein, supports Grandmother’s instant claim that the “favored position”

that she enjoys equates to a substantive preference or a relaxed burden of

proof. Indeed, in vacating the trial court’s order in Martinez, we not only

excluded any reference to practical favoritism, but we also reiterated that

                                      - 27 -
J-A22012-15



the polestar of all custody determinations is the best interests of the child.

We stated, “Grandmother did not have the opportunity to be heard on her

petition and did not have an evidentiary determination as to whether it was

in the best interests of [the child] to be placed in her custody.” Id. at

778-779 (emphasis added). Our Supreme Court confirmed this positon on

appeal. See R.M. supra, at 451 n.4.          (“It must be recognized, however,

that the legislature’s conferral of automatic standing to seek the physical

and legal custody of a grandchild does not affect a grandparent's evidentiary

burden to prove his/her custody claim on the merits.”).         Thus, we find

unpersuasive Grandmother’s instant claim that the trial court erred in

overlooking the alleged preference in the case at bar.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2015




                                    - 28 -